DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 9, and 17 have been amended
Claim 20 remains as canceled

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2020.09.24 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both “a plurality of turbine disks” in at least [0020] and “a disk” in [0021] and [0025] (Examiner notes that it appears that all references to a singular disk should be either made to disc 306 or disc 308). Corrected 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "306/308" and "325" have both been used to designate a forward stage disc/a aft stage disc, respectively, and the bores of each of the forward and aft stage discs (the leader lines of each reference character point to the same structure); reference characters “306” and “302” have both been used to designate “a forward stage disc” and “a turbine rotor.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended as follows

Claim 1, Line 12, from “a second cooling fluid conduit extended through a hollow axially extended bore of said first turbine rotor disc and second turbine rotor disc, wherein the second cooling fluid conduit is configured to channel a second flow of cooling fluid through said hollow axially extended bore” to -- a second cooling fluid conduit extended through an annular having a radially outer extent defined by a radially innermost surface of said first turbine rotor disc and second turbine rotor disc, wherein the second cooling fluid conduit is configured to channel a second flow of cooling fluid through said annular axially extended bore -- 

Regarding Claim 9: Claim 9 has been amended as follows

Caim 9, Line 16, from “a second cooling fluid conduit extended through a hollow axially extended bore of said first turbine rotor disc and second turbine rotor disc, wherein the second cooling fluid conduit is configured to channel a second flow of cooling fluid” to -- a second cooling fluid conduit extended through an annular having a radially outer extent defined by a radially innermost surface of said first 

Regarding Claim 17: Claim 17 has been rejoined and amended as follows

Claim 17, Line 10, from “a second flow of cooling fluid through a second cooling fluid conduit extended axially through a hollow bore positioned radially inward of the first turbine rotor disc and the second turbine rotor disc to a hot gas flow path within the turbine” to -- a second flow of cooling fluid through a second cooling fluid conduit, extended an annular axially extended bore having a radially outer extent defined by a radially innermost surface of the first turbine rotor disc and the second turbine rotor disc, to a hot gas flow path within the turbine -- 

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

TURBINE HAVE A FIRST AND SECOND ROTOR DISC AND A FIRST AND SECOND COOLING FLUID CONDUIT WHEREIN THE SECOND COOLING FLUID CONDUIT IS EXTENDED THROUGH AN ANNULAR AXIALLY EXTENDED BORE HAVING A RADIALLY OUTER EXTENT DEFINED BY A RADIALLY INNERMOST SURFACE OF THE ROTOR DISCS

Allowable Subject Matter
Claims 1 – 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 17 have been amended to recite structure which narrows the scope of the claim including the limitations “a second cooling fluid conduit extended through an annular axially extended bore having a radially outer extent defined by a radially innermost surface of said first turbine rotor disc and second turbine rotor disc, wherein the second cooling fluid conduit is configured to channel a second flow of cooling fluid through said annular axially extended bore,” “a second cooling fluid conduit extended through an annular axially extended bore having a radially outer extent defined by a radially innermost surface of said first turbine rotor disc and second turbine rotor disc, wherein the second cooling fluid conduit is configured to channel a second flow of cooling fluid,” and “a second flow of cooling fluid through a second cooling fluid conduit, extended through an annular axially extended bore having a radially outer extent defined by a radially innermost surface of the first turbine rotor disc and the second turbine rotor disc, to a hot gas flow path within the turbine,” respectively.
The closest known prior art device was taught by 2003/0035717, (“Tiemann”), in view of US 6,370,866, (“Marushima”), which teach the general arrangement of the apparatus having a turbine or core engine having a first and second turbine rotor disc and a first and second cooling fluid conduit, wherein the first cooling fluid conduit is configured to channel a first flow of cooling fluid in serial flow from a first source of cooling fluid to a first forward portion of the first turbine rotor disc, to a first outer circumference of the first 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN DOYLE/
Examiner, Art Unit 3746
/PATRICK HAMO/Primary Examiner, Art Unit 3746